OPINION
By HORNBECK, J.
This is an action in prohibition to prevent the sheriff of Franklin County from further proceedings growing out of an execution on a judgment for costs against the village of Hanford upon which judgment execution has been levied on a municipal hall of the village of Hanford, and the same has been appraised under the order of the sheriff preparatory to public sale. It appears that the building which it is purported to sell under execution and levy is regularly used for the purposes of public functions of the village of Hanford. It is the claim of the plaintiff that there is no authority in law for the sale upon execution of a building belonging to a municipality which is used strictly for municipal purposes, such as a municipal hall. We are of opinion that the position of the plaintiff is sound and is supported by authority in Ohio, found in 17 Ohio Jur., p. 888:
“In Ohio although writs of execution may be issued against municipal corporations, it has been held, on the grounds of public policy that property which can not be taken without interfering with the discharge of public functions on the part of the municipal body is not subject to levy of execution.” Citing Cincinnati v Frost S. & Co., 8 O. Dec. (Rep.) 107; Cincinnati v Cameron, 6 O. Dec. (Rep.) 727.
The temporary writ heretofore issued will be made permanent.
BARNES, PJ, and BODEY, J, concur.